Citation Nr: 0809958	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-39 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, status post laminectomy and 
fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bradley W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1980 to 
November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.


FINDING OF FACT

The veteran has degenerative disc disease of the lumbar 
spine, status post laminectomy and fusion, due to injury 
during service.


CONCLUSION OF LAW

The veteran's degenerative disc disease of the lumbar spine, 
status post laminectomy and fusion, was incurred as a result 
of his active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).


The veteran's service medical records reflect back pain 
during the course of his service.  Treatment records dated 
July 1981 show a contusion on the right lower side of back 
and back pain.  The veteran was seen in the emergency room in 
December 1983 complaining of vomiting and right sided 
abdominal pain.  Examination revealed excruciating right 
lower and mid quadrant pain and tenderness.  An x-ray report 
also noted the right side pain, scoliosis of the lumbar 
spine, and transitional vertebra with bilateral false joint 
formation.

The veteran had spinal fusion surgery in April 2004 for 
diagnosed LS-S1 discogenic disease, Grade 1 
spondylolisthesis.  In August 2005 a VA examiner diagnosed 
degenerative disc disease, lumbosacral spine and status post 
laminectomy and fusion.

There is competent medical evidence relating the veteran's 
present back disability with service.  The August 2005 VA 
examination report records the veteran's history of lower 
back injury in 1981 and re-injury several times in the 1980s 
in military service.  The examiner stated he had reviewed the 
veteran's claims file and examined the veteran, and opined 
that the veteran's current back condition was as likely as 
not related to his service injury.  The examiner noted that 
the veteran's symptoms clearly went back many years and 
indicated chronic process.  The medical evidence and service 
records suggest that the veteran has a back disability as a 
result of events during service.  There is no medical 
evidence to the contrary, indicating that the back disability 
is not related to service.  Therefore, the Board finds that 
service connection for degenerative disc disease of the 
lumbar spine, status post laminectomy and fusion, is 
warranted.  In reaching this conclusion, the Board has 
resolved all doubt in favor of the veteran.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).



ORDER

Service connection for degenerative disc disease of the 
lumbar spine, status post laminectomy and fusion, is granted.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


